HEDRICK, Chief Judge.
Preliminary injunctions are nonappealable interlocutory orders unless the appellant shows that a substantial right will be irrevocably lost if the injunction is not immediately reviewed. State v. School, 299 N.C. 351, 261 S.E. 2d 908, aff’d on rehearing, 299 N.C. 731, 265 S.E. 2d 387 (1980).
In the record before us, there is no evidence indicating that either the Town of Matthews or Mecklenburg County will be irrevocably harmed if the status quo in this case is preserved until a final hearing can be held. The arguments raised on appeal by Mecklenburg County and the Town of Matthews must await final resolution by the trial court where all the facts can be fully developed. Id.
However, that portion of the order entered 31 December 1984 which enjoins Mr. and Mrs. Yandle from “taking any action whatsoever that would affect directly or indirectly the status of the title to the property” is beyond the authority of the trial court. No party requested this order. Although a court may issue injunctions as a remedy subsidiary to and in aid of another action, such relief must be reasonably necessary to protect a party’s rights. Edmonds v. Hall, 236 N.C. 153, 72 S.E. 2d 221 (1952). There is no evidence in the record before us to justify enjoining the Yandles from exercising their right to convey their property.
For the reasons set forth above, these appeals are dismissed except that the portion of the injunction orders regarding the Yandles’ power to convey their property is vacated.
*663Dismissed in part, vacated in part and remanded.
Judges Eagles and Martin concur.